Exhibit 10.20 State of Texas Order

 
 
 
 
 
 
 
 
[Texas State Securities Board]
letterhead
 
 
 
 
 
 
 




 
 
 
IN THE MATTER OF
)
    THE DEALER 
)
 
 
REGISTRATIONS OF
)
 
 
RAYMOND JAMES & ASSOCIATES,
)
 
Order No. IC11-FIN-08
INC. AND 
)
    RAYMOND JAMES FINANCIAL
)
    SERVICES, INC. 
)
   

 
 
 
TO:     Dennis W. Zank
Raymond James & Associates, Inc. (CRD No. 705)
880 Carillon Parkway
St. Petersburg, Florida 33716


Donald K. Runkle
Raymond James Financial Services, Inc. (CRD No. 6694)
880 Carillon Parkway
St. Petersburg, Florida 33716


CONSENT ORDER


WHEREAS, Raymond James & Associates, Inc. (“Respondent RJA”) and Raymond James
Financial Services, Inc. (“Respondent RJFS”) (collectively, “Respondents”) are
broker-dealers registered in the state of Texas; and
WHEREAS, Respondents’ activities regarding the sale of auction rate securities
have been the subject of coordinated investigations conducted by a multi-state
task force; and
WHEREAS, Respondents have cooperated fully with regulators conducting the
investigations by providing documentary evidence and other materials and by
providing regulators with access to information relevant to their
investigations; and
 
 
116

--------------------------------------------------------------------------------

 
WHEREAS, on June 29, 2011, Respondents and the multi-state task force reached an
agreement to resolve the investigations relating to Respondents’ sale of ARS to
certain customers; and
WHEREAS, Respondents agree, among other things, to purchase certain auction rate
securities from customers and to make certain payments; and
WHEREAS, Respondents elect to waive permanently any right to a hearing and
appeal under The Securities Act, TEX. REV. CIV. STAT. ANN. art. 581-1 et seq.
(Vernon 1964 & Supp. 2010)("Texas Securities Act"), and the Administrative
Procedure Act, TEX. GOV'T CODE ANN. § 2001.001 et seq. (Vernon 2008 & Supp.
2010) with respect to this Consent Order (the “Order”); and
WHEREAS, Respondents admit the jurisdiction of the Texas State Securities Board
and consent to the entry of this Order by the Securities Commissioner of Texas
(“Securities Commissioner”); and
WHEREAS, Respondents have voluntarily agreed to purchase ARS from certain
customers, as described in Section IV below, and to use best efforts to provide
liquidity solutions for certain other customers; and
WHEREAS, Respondents neither admit nor deny the Findings of Fact and Conclusions
of Law contained in this Order.
NOW, THEREFORE, the Securities Commissioner, as administrator of the Texas
Securities Act, hereby enters this Order:
 
I.
RESPONDENTS
1.   Respondent RJA was, at all times material herein, a Florida corporation
with its principal place of business at 880 Carillon Parkway, St. Petersburg,
Florida 33716.
2.   Respondent RJFS was, at all times material herein, a Florida corporation
with its principal place of business at 880 Carillon Parkway, St. Petersburg,
Florida 33716.
II.
FINDINGS OF FACT
3.   Respondents are each in the business of effecting transactions in
securities in Texas as a “dealer” within the meaning of Section 4.C of the Texas
Securities Act.
4.   Respondents have customers located across the United States of America,
including Texas.
5.   Prior to February 13, 2008, Respondents sold financial instruments known as
auction rate securities (“ARS”) to Texas residents.
 
 
117

--------------------------------------------------------------------------------

 
ARS
6.           ARS are bonds or preferred stocks that have interest rates or
dividend yields that are periodically reset through an auction process,
typically every seven (7), twenty-eight (28), or thirty-five (35) days.
7.           ARS are usually issued with thirty (30) year maturities, but ARS
maturities can range from five years to perpetuity.
8.           ARS can be attractive investments to investors because ARS may
offer slightly higher yields than various alternative products, including forms
of cash alternative products.
9.           An ARS yield is determined by the periodic auctions (commonly
referred to as “Dutch” auctions) during which ARS are auctioned at par.
10.           ARS can be bought or sold at par at one of these periodic Dutch
auctions.
11.           Under the typical procedures for an ARS auction in effect prior to
February 13, 2008, an investor, including a customer of either Respondent, who
wished to purchase ARS at auction, submitted a bid that included the minimum
interest or dividend rate that the investor would accept.
12.           ARS holders could either choose to keep their securities until the
next auction or submit offers to sell their ARS.
13.           An auction agent collected all of the bids and offers for a
particular auction.
14.           The final yield rate at which the ARS were sold was the “clearing
rate” and the clearing rate applied to that particular ARS until the next
auction.
15.           Bids with the lowest rate and then successively higher rates were
accepted until all ARS sell orders were filled.
16.           The clearing rate was the lowest rate bid sufficient to cover all
ARS offered for sale in the auction.
17.           If there were not enough bids to cover the ARS offered for sale in
an auction, then an auction would fail.
18.           In a failed auction, investors who want to sell are not able to do
so and such investors must hold their ARS until at least the next auction.
19.           In the event of a failed auction, an ARS issuer pays the holders a
maximum rate or “penalty” rate, which is either a flat rate or a rate based on a
formula set forth in the ARS offering documents.
 
 
118

--------------------------------------------------------------------------------

 
20.           Penalty rates might be higher or lower than the prior clearing
rate or market rates on similar products.
21.           To facilitate the auction process, issuers of ARS selected one or
more broker-dealers to underwrite an offering and/or manage an auction process.
22.           In many instances, these broker-dealers submitted their own bids
to support the ARS auctions and to prevent the auctions from failing, maintain
an orderly market, or set a clearing rate.
23.           Due to various market conditions in the early part of 2008, many
of the broker-dealers that acted as underwriters of the ARS offerings or as lead
managers for the ARS auctions stopped submitting their own bids in support of
the ARS auctions.
24.           As a result, by February 13, 2008, the ARS market began to
experience widespread auction failures, leaving ARS investors, including some of
Respondents’ customers throughout the United States of America, unable to sell
their ARS holdings.
25.           On February 13, 2008, through the date of this Order, the ARS
market has continued to experience widespread failures, making ARS holdings
illiquid.
26.           Some ARS have been redeemed by their issuers since February 13,
2008.  Thousands of ARS investors, however, including some of Respondents’
customers, have been unable to liquidate their ARS positions through the auction
process.
27.           Respondents’ customers currently hold hundreds of millions of
dollars in illiquid ARS that they are unable to sell through the auction
process.
Respondents’ Roles in the ARS Market
28.          Respondent RJA acted as an underwriter of single-issue municipal
auction rate securities (“MARS”).  RJA managed the auctions of MARS it
underwrote and of MARS underwritten by other broker-dealers.  Additionally, RJA
submitted bids in the auctions it managed to prevent them from failing, to
maintain an orderly market, or to set a clearing rate.
29.          Respondent RJFS did not underwrite or act as an auction manager for
ARS, and did not at any time submit bids in auctions.
 
 
119

--------------------------------------------------------------------------------

 
30.         Respondents also acted as agents for their customers, on a solicited
and unsolicited basis, by submitting customers’ orders to purchase and sell two
other ARS products: auction rate preferred securities backed by a pool of
municipal bonds (“ARPS”) and taxable auction rate securities, which were
variable rate perpetual preferred stock issued by closed-end funds (“TARS”).  As
distributing or “downstream” broker-dealers for the ARPS and TARS, Respondents
did not submit bids in these auctions.
Respondents’ ARS Sales to Customers
31.         In selling ARS to its customers prior to the middle of February
2008, some of Respondents’ registered representatives and financial advisors
made inaccurate comparisons between ARS and other investments, such as money
market funds, telling customers that ARS were “cash equivalents,” “the same as
cash,” and “highly liquid,” but with a slightly higher yield.  Respondents’
registered representatives and financial advisors also did not accurately
characterize the investment nature of ARS since ARS are highly complex
securities that are very different from money market funds, as evidenced by,
among other things, the dependence of ARS on successful auctions for liquidity.
 32.      Respondents’ ARS trade confirmations, sent after customers purchased
ARS, disclosed the risks that these auctions could fail and that Respondents
were not obligated to ensure their success.  Nevertheless, Respondents did not
provide customers with adequate and complete disclosures regarding the
complexity of the auction process, including failing to adequately disclose to
customers that Respondent RJA managed the auctions of the MARS and that RJA
routinely bid in MARS auctions to prevent a failed auction, maintain an orderly
market, or set a particular clearing rate.  For example, some of Respondents’
registered representatives and financial advisors did not adequately disclose to
customers that their ARS could become illiquid for an indeterminate period of
time in the event of an auction failure.
33.     The information described in Paragraphs 31 through 32 was material to
Respondents’ customers.
34.      Respondents should have known that their registered representatives and
financial advisors marketed ARS to customers as highly liquid and as an
alternative to cash or money market funds without adequately disclosing that ARS
are complex securities that may become illiquid.
 
 
120

--------------------------------------------------------------------------------

 
35.      In connection with the marketing of ARS, Respondents failed to adopt
policies and procedures reasonably designed to ensure that its registered
representatives and financial advisors recommended ARS only to customers who had
stated investment objectives that were consistent with their purchase of
ARS.  Some of Respondents’ registered representatives and financial advisors
recommended ARS to customers as a liquid, short-term investment.  As a result,
some of Respondents’ customers who needed short-term access to funds invested in
ARS even though ARS had long-term maturity dates, or in the case of ARPS and
TARS, no maturity dates.
III.
CONCLUSIONS OF LAW
36.           The Texas State Securities Board has jurisdiction over this matter
pursuant to Sections 14, 23.A, 23-1, and 28 of Texas Securities Act.
37.           By engaging in the acts and conduct set forth in paragraphs II.3
through II.35, Respondents engaged in inequitable practices in the sale of
securities.
38.           By engaging in the acts and conduct set forth in paragraphs II.3
through II.35, Respondents failed to reasonably supervise their agents in
violation of §115.10(b) of the Rules and Regulations of the Texas State
Securities Board.
IV.
ORDER
On the basis of the Findings of Fact, Conclusions of Law, and Respondents’
consent to the entry of this Order, without admitting or denying the facts or
conclusions herein,
    IT IS HEREBY ORDERED:
1.           This Order concludes the investigation by the Texas State
Securities Board and precludes any other action that the Texas State Securities
Board could commence against the Respondents under applicable Texas law on
behalf of Texas as it relates to Respondents’ sale of auction rate securities to
Eligible Investors, as defined below.
2.           This Order is entered into solely for the purpose of resolving the
above-referenced multi-state investigation, and is not intended to be used for
any other purpose.
 
 
121

--------------------------------------------------------------------------------

 
3.           Respondents shall cease and desist from violating the Texas State
Securities Act and will comply with the Texas State Securities Act.
4.           On or before ten (10) days from the date of this Order ,
Respondents shall pay the sum of Two Hundred Ninety Three Thousand Five Hundred
Ninety Five Seventy Seven Cents ($293,595.77) to the general fund of the State
of Texas which amount constitutes Texas’ proportionate share of the total state
settlement amount of $1,750,000.00.  In the event another state securities
regulator determines not to accept Respondents’ settlement offer, the total
amount of the payment to the state of Texas shall not be affected.
5.           Respondents shall take certain measures with respect to current and
former customers with respect to “Eligible Auction Rate Securities”, as defined
below in Paragraph IV.6.
6.           “Eligible Auction Rate Securities”.  For purposes of this Order,
“Eligible Auction Rate Securities” means auction rate securities purchased at
Respondents on or before February 13, 2008, and that have failed at auction at
least once since February 13, 2008.  Notwithstanding the foregoing definition,
the term “Eligible Auction Rate Securities” shall not include auction rate
securities that were purchased at Respondents in accounts owned, managed or
advised by or through correspondent broker-dealers or unaffiliated registered
investment advisers.
7.           “Eligible Investors”.  For purposes of this Order, “Eligible
Investors,” shall mean the following:
(1)           Any investor that purchased Eligible Auction Rate Securities at
Respondents on or before February 13, 2008, did not transfer such Eligible
Auction Rate Securities away from Respondents prior to January 1, 2006, and held
those securities on February 13, 2008.
(2)          “Eligible Investors,” for the purposes of this Order, shall not
include institutional money managers.
(3)          “Eligible Investors,” for the purposes of this Order, shall not
include customers who resolved their ARS claims through arbitration proceedings
or negotiated settlements with Respondents.
8.           Purchase Offer.  Respondents shall offer to purchase, at par plus
accrued and unpaid dividends/interest, from Eligible Investors their Eligible
Auction Rate Securities that have failed at auction at least once since February
13, 2008 (the “Purchase Offer”).
 
 
122

--------------------------------------------------------------------------------

 
9.           Notification and Buyback Procedures.
a.           Respondents shall create a written notice related to the Purchase
Offer (the “Notice”).  The Notice shall explain the relevant terms of this Order
and describe what Eligible Investors must do to accept, in whole or in part, the
Purchase Offer, including how Eligible Investors may accept the Purchase Offer.
b.           Initial Notice
i.           Respondents shall provide the Notice to Eligible Investors who
purchased Eligible Auction Rate Securities at Respondents by no later than
thirty (30) days from the date of the entry of this Order.
ii.           Furthermore, Respondents shall undertake their best efforts to
identify and locate customers who purchased Eligible ARS at Respondents but who
transferred such Eligible ARS away from Respondents prior to January 1, 2006 by
no later than thirty (30) days from the date of this Order.  Respondents will
provide any such customers the Purchase Offer described in Section IV.8, the
Notification and Buyback Procedures described in Section IV.9, and the other
terms described in Sections IV.11, IV.12, and IV. 13.
c.           Second Notice
With respect to each Eligible Investor that Respondents sent the Notice required
by Paragraph IV.9.b above and who did not respond, Respondents shall provide a
second copy of the Notice on or before 45 days before the end of the Offer
Period, as defined below.
d.           Offer Period
i.            Respondents shall keep the Purchase Offer open for seventy five
(75) days after mailing the Initial Notice as required by Paragraph IV.9.b,
above (“Offer Period”).
ii.           Eligible Investors may accept the Purchase Offer by notifying
Respondents as described in the Purchase Offer, at any time before 11:59 P.M.
Eastern Time, on or before the last day of the Offer Period.  For those Eligible
Investors who accept the Purchase Offer within the Offer Period, Respondents
shall purchase their Eligible Auction Rate Securities by no later than five (5)
business days following the expiration of the Offer Period.
e.           An Eligible Investor may revoke their acceptance of Respondents’
Purchase Offer at any time up until Respondents’ purchase of such Eligible
Investor’s Eligible Auction Rate Securities or provide notice of their intent to
purchase such Eligible Auction Rate Securities.
 
 
123

--------------------------------------------------------------------------------

 
f.           Respondents’ obligation to those Eligible Investors who custodied
their Eligible Auction Rate Securities away from Respondents as of the date of
this Order shall be contingent on: (1) Respondents receiving reasonably
satisfactory assurances from the financial institution currently holding the
Eligible Investor’s Eligible Auction Rate Securities that the bidding rights
associated with such Eligible Auction Rate Securities will be transferred to
Respondents; (2) the Eligible Investor reactivating their former account with
Respondents; and (3) the transfer of the Eligible Auction Rate Securities to the
Eligible Investor’s former account with Respondents.
g.           Respondents shall use their best efforts to identify, contact and
assist any Eligible Investor who has transferred the Eligible Auction Rate
Securities out of Respondents’ custody in returning such Auction Rate Securities
to Respondents’ custody, and shall not charge such Eligible Investor any fees
relating to or in connection with the return to Respondents or custodianship by
Respondents of such Eligible Auction Rate Securities.
10.         Customer Assistance.  Within two (2) days of entry of this Order,
Respondents shall establish a dedicated toll-free telephone assistance line and
website to provide information and to respond to questions concerning the terms
of this Order, and to provide information concerning the terms of this Order
and, via an e-mail address or other reasonable means, to respond to questions
concerning the terms of this Order.  Respondents shall maintain the telephone
assistance line for at least nine months from the date of this Order.
11.          Relief for Eligible Investors Who Sold Below Par.  Respondents
shall use their best efforts to identify each Eligible Investor who: (i)
purchased Eligible Auction Rate Securities at Respondents on or before February
13, 2008; and (ii) who sold those Eligible Auction Rate Securities below par
between February 13, 2008 and the date of this Order (“Below Par
Sellers”).  Within 75 days of this Order, Respondents shall pay each Below Par
Seller the difference between par and the price at which the Below Par Seller
sold the Eligible Auction Rate Securities, plus reasonable interest
thereon.  Furthermore, Respondents will pay promptly the difference between par
and the price at which the Below Par Seller sold the Eligible Auction Rate
Securities, plus reasonable interest thereon to any Below Par Sellers identified
more than 75 days after this Order.
 
 
124

--------------------------------------------------------------------------------

 
12.         Consequential Damages Arbitration Process.
a.           Respondents shall consent to participate in a special arbitration
process (“Arbitration”) for the exclusive purpose of arbitrating any Eligible
Investor’s consequential damages claim arising from their inability to sell
Eligible Auction Rate Securities.  In the Arbitration, the Special Arbitration
Process applicable to firms that have entered into settlements with state
regulators (the “State SAP”) will be available for the exclusive purpose of
arbitrating any Eligible Investor’s consequential damages claim.  Respondents
shall notify Eligible Investors of the terms of the Arbitration process through
the Notice.
b.           The Arbitration shall be conducted under the auspices of FINRA,
pursuant to the NASD Code of Arbitration Procedures for Customer Disputes, eff.
April 16, 2007.  Respondents will pay all applicable forum and filing fees.
c.           Any Eligible Investors who choose to pursue such claims in the
Arbitration shall bear the burden of proving that they suffered consequential
damages and that such damages were caused by their inability to access funds
invested in Eligible Auction Rate Securities.  In the Arbitration, Respondents
shall be able to defend themselves against such claims; provided, however, that
Respondents shall not contest liability for the illiquidity of the underlying
auction rate securities position or use as part of their defense any decision by
the Eligible Investor not to borrow money from either Respondent.
d.           Eligible Investors who elect to use the Arbitration provided for
herein shall not be eligible for punitive damages, or for any other type of
damages other than consequential damages.  However, the State SAP will govern
the availability of attorney’s fees.
13.         Loan Interest Expense.
Respondents shall use their best efforts to identify Eligible Investors that
obtained a loan through Respondents (or its affiliates) secured by Eligible
Auction Rate Securities that were not successfully auctioning at the time the
loan was taken and who paid more in interest on the loan than the Eligible
Investor received in interest or dividends from the Eligible Auction Rate
Securities during the time the loan was outstanding (“Negative Carry”).  If the
Eligible Investor can provide Respondents documentation evidencing the amount of
Negative Carry, Respondents, on or before 75 days from the date of this Order,
will reimburse the Eligible Investor the amount of Negative Carry actually paid.
 
 
125

--------------------------------------------------------------------------------

 
14.   Best Efforts
       Respondents will use their best efforts to provide the institutional
money managers, within nine (9) months of the date of this Order, opportunities
to liquidate their Eligible Auction Rate Securities including, but not limited
to, facilitating issuer redemptions, restructurings, and through other
reasonable means.  Although Respondents are required to use their best efforts
to liquidate Eligible Auction Rate Securities owned by the institutional money
managers, the Respondents are not obligated to purchase the securities.
15.   Reports and Mailings
 a.           Respondents shall submit a bi-monthly written report detailing
Respondents’ progress with respect to the provisions of this Order within 45
days of the end of each month in which a report is required, beginning with a
report covering the month ended after the date of this Order and continuing
through and including a report covering the month ended nine months from the
date of this order.  This report shall be submitted to a representative
specified by North American Securities Administrators Association (“NASAA”).
 b.           Beginning 120 days after the date of this order, Respondents shall
confer at least quarterly with the representative specified by NASAA to discuss
Respondents’ progress with respect to the provisions of this Order.  Such
quarterly conferences shall continue for nine months from the date of this
Order.
 c.           The reporting and conference deadlines set forth above may be
amended or modified with written permission from the representative specified by
NASAA.
16.          This Order is not intended to indicate that Respondents or any of
its affiliates or current or former employees shall be subject to any
disqualifications contained in the federal securities law, the rules and
regulations thereunder, the rules and regulations of self regulatory
organizations or various states’ securities laws including any disqualifications
from relying upon the registration exemptions or safe harbor provisions.  In
addition, this Order is not intended to form the basis for any such
disqualifications.
17.           Except in an action by Texas to enforce the obligations of
Respondents in this Order, this Order may neither be deemed nor used as an
admission of or evidence of any alleged fault, omission or liability of
Respondents in any civil, criminal, arbitration or administrative proceeding in
any court, administrative agency or tribunal.  For any person or entity not a
party to this Order, this Order does not limit or create any private rights or
remedies against Respondents including, without limitation with respect to the
use of any emails or other documents of Respondents or of others concerning the
marketing and/or sales of auction rate securities, limit or create liability of
Respondents, or limit or create defenses of Respondents to any claims.
 
 
126

--------------------------------------------------------------------------------

 
18.           This Order is not intended to disqualify Respondents or any of its
affiliates or current or former employees from any business that they otherwise
are qualified or licensed to perform under applicable state securities law and
this Order is not intended to form the basis for any disqualification.


           SIGNED AND ENTERED BY THE SECURITIES COMMISSIONER this 29th day of
June, 2011.






/s/ Benette L. Zivley
BENETTE L. ZIVLEY
Securities Commissioner
 
 
 Approved as to Form:








/s/ Ronak V.
Patel                                                                         /s/
Christian Bartholomew
 
_____________________________                                            ________________________________
Ronak V. Patel
Christian Bartholomew

Director
Attorney for Respondents

Inspections and Compliance Division

 
127

--------------------------------------------------------------------------------

 



CONSENT TO ENTRY OF CONSENT ORDER BY RAYMOND JAMES & ASSOCIATES, INC. AND
RAYMOND JAMES FINANCIAL SERVICES, INC.


Raymond James & Associates, Inc. and Raymond James Financial Services, Inc.
(together “Raymond James”) hereby acknowledges that it has been served with a
copy of this Consent Order, has read the foregoing Order, is aware of its right
to a hearing and appeal in this matter, and has waived the same.
Raymond James admits the jurisdiction of the Texas State Securities Board,
neither admits nor denies the Findings of Fact and Conclusions of Law contained
in this Order, and consents to entry of this Order by the Texas State Securities
Board as settlement of the issues contained in this Order.
Respondents shall not claim, assert, or apply for a tax deduction or tax credit
with regard to any state, federal, or local tax for any administrative monetary
payment that Respondents shall pay pursuant to this Order.
Raymond James states that no promise of any kind or nature whatsoever was made
to it to induce it to enter into this Order and that it has entered into this
Order voluntarily.
Dennis W. Zank represents that he is President of Raymond James & Associates,
Inc. and that, as such, has been authorized by Raymond James & Associates, Inc.
to enter into this Order for and on behalf of Raymond James & Associates, Inc.
Donald K. Runkle represents that he is Senior Vice President, Chief Compliance
Officer, of Raymond James Financial Services, Inc. and that, as such, has been
authorized by Raymond James Financial Services, Inc. to enter into this Order
for and on behalf of Raymond James Financial Services, Inc.


DATED this 13th day of June, 2011.
 
128

--------------------------------------------------------------------------------

 




RAYMOND JAMES & ASSOCIATES, INC.


By:       /s/ Dennis W. Zank 
             Dennis W. Zank


Title:    President
STATE OF FLORIDA                                           )
                                                                                )
County of PINELLAS                                            )


SUBSCRIBED AND SWORN TO before me this 13th day of 
    June                          , 2011.
                            /s/ Deborah A. Hawke
____________________________________
Notary Public
My commission expires:


___8/20/2011________


RAYMOND JAMES FINANCIAL SERVICES, INC.
 
By:      /s/ Donald K. Runkle 
            Donald K. Runkle


Title:   Sr. VP, Chief Compliance Officer


STATE OF FLORIDA                                           )
                                                                                )
County of PINELLAS                                            )


SUBSCRIBED AND SWORN TO before me this    7th    day of
     June                          , 2011.
/s/ Deborah A. Hawke
______________________________________
Notary Public

 
My commission expires:


___8/20/2011________


 
129

--------------------------------------------------------------------------------

 